DETAILED ACTION
The amendment and RCE filed on 10/29/2020 has been entered and fully considered. Claims 1-5 and 7-34 are pending. Claims 31-34 have been withdrawn from consideration. Claims 1-5 and 7-30 are considered on merits, of which claims 1, 7 and 21 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-21, 23-24, 26-28 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman et al. (JACS, 2010) (Friedman) in view of Van Zijl et al. (US 2010/0286502) (Van Zijl).
Regarding claim 1, Friedman teaches a method for obtaining a magnetic resonance (MR) image or spectrum, comprising:
performing a magnetic labeling MRI experiment on exchangeable protons of molecules with resonances of finite linewidth in the MR proton spectrum, wherein a pulse sequence of the magnetic labeling MRI experiment builds up a magnetic steady state which results in magnetization transfer effects, such that exchange effects of the exchangeable protons are directly visualizable (Fig. 1, page 1813, par 2);
waiting for intramolecular nuclear overhauser enhancement (NOE) effects to occur between the exchangeable protons and water proton during the magnetic steady state (Fig. 1, page 1813, par 2);

performing analysis of the frequency dependent water reduction to produce an image or spectrum of the subject or sample (Fig. 1, page 1813).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The pulse sequence of Friedman is shown in Fig. 1 above. The n repeating pulses in the sequence builds up a magnetic steady state which results in magnetization transfer effects.
Friedman teaches that “This editing property of FLEX should be ideally suited to the study of dynamic regions of nucleic acids and proteins where amide, amino, and imino groups move rapidly between a closed solvent-inaccessible state and an exposed state where exchange occurs. Another potential application is enhanced detection of exchange-relayed nuclear Overhauser effects through the water signal, which would require the excitation for the labeling period to include protons in spatial proximity to the exchangeable protons.” (page 1815, par 1). Here, the protons in spatial proximity to the exchangeable protons are non-exchangeable protons. Thus, Firedman envisages and fairly suggest to one of ordinary skill in the art to perform a magnetic labeling MRI in spatial proximity to the exchangeable protons in the MR proton spectrum; waiting for intramolecular nuclear overhauser enhancement (NOE) effects to occur between the non-exchangeable protons and exchangeable protons in the same molecule (in spatial proximity) during the magnetic steady state; monitoring a reduction in a water signal due to a relayed transfer of NOE labels to the water signal in a manner relayed through the exchangeable protons at one or more labelling frequencies; and performing analysis of the frequency dependent water reduction to produce an image or spectrum of the subject or sample, in order to detect non-exchange protons with resonance of finite linewidth and their image or spectrum in the subject or sample.
Fiedman does not specifically teach using a fitting of direct water saturation to produce an image or spectrum of the subject or sample. However, in the analogous art of chemical exchange saturation transfer, Van Zijl teaches using a fitting of direct water saturation to produce an image or spectrum of the subject or sample (par [0025][0026]). At time of the invention it would have been obvious to one of ordinary skill in the art to using a fitting of direct water saturation to produce an image or spectrum of the subject or sample, because Van Ziijl teaches that spectrum of the subject or sample are dominated by direct water saturation effects (par [0025]).
Regarding claim 2, it is well known that the non-exchangeable protons consist of one of the group of aliphatic and olefinic protons.
Regarding claim 3, it is true that wherein the aliphatic and olefinic protons can present in of one of the group of endogenous and exogenous molecules.
Regarding claim 4, the line width of an NMR signal is determined by T2 - short T2 means broader lines ([Symbol font/0x6E]1/2 = 1/[Symbol font/0x70]T2, [Symbol font/0x6E]1/2 = width at half height).  Therefore, it would have been obvious to one of ordinary skill in the art to select protons having a transverse relaxation time T2 in the millisecond or longer range, in order to allow such protons to have finite linewidth in the proton spectrum. Therefore, protons having a finite linewidth in the proton spectrum comprise protons of mobile molecules that tumble sufficiently fast to have a transverse relaxation time T2 in the millisecond or longer range
Regarding claim 5, modified Friedman teaches that wherein performing magnetic labeling comprises:

selectively exciting one or more of the non-exchangeable protons for a particular compound over the predetermined frequency range and inducing a modulation or change of the longitudinal magnetization from equilibrium (Fig. 1); and
using one or more frequency-selective radiofrequency pulses to change the magnitude of longitudinal magnetization of the non-exchangeable protons from equilibrium (Fig. 1).
Regarding claim 7, Friedman teaches that wherein frequency-selective radio frequency pulses are of a sufficiently low radiofrequency field (B1) strength (generally less than 2μT) and pulse length (generally less than 100 ms) (Fig. 1, page 1841, par 2) for inducing a magnetic steady state such that intramolecular NOEs occur in mobile solute molecules (nucleic acids and proteins where amide, amino, and imino groups move rapidly between a closed solvent-inaccessible state and an exposed state where exchange occurs) without this effect being overwhelmed by conventional semisolid magnetization transfer contrast (MTC) (page 1815, par 1).
Regarding claim 8, Friedman teaches that wherein the endogenous molecules are molecules containing both non-exchangeable protons and exchangeable protons, and wherein the non-exchangeable protons are in sufficiently close proximity to exchangeable protons to allow intramolecular NOEs to occur during the steady state (page 1815, par 1). It would have been obvious to one of ordinary skill in the art to apply the MRI method on tissue molecules.
Regarding claim 9, Friedman teaches that wherein the tissue molecules consist of one of the group of proteins, peptides, sugars, metabolites (page 1815, par 1).
Regarding claim 10, Friedman teaches that wherein exogenous molecules consist of one of the group of a contrast agents that tumble sufficiently slow and contain both non-exchangeable protons and exchangeable protons in sufficiently close proximity to allow intramolecular NOEs to occur during the steady state (page 1813, par 1, page 1815, par 1).

Regarding claim 12, Friedman teaches that wherein the contrast agent consist of one of the group of peptides, sugars, small organic compounds, small inorganic compounds, organic polymers, inorganic polymers, inorganic complexes, and other mobile species that can be administered in vivo (page 1814, par 3).
Regarding claim 13, Friedman teaches the contrast agent being configured to be in a predetermined mobility range to display exchange-relayed NOE effects for one of the groups consisting of in vivo or in vitro (page 1813, par 1, page 1815, par 1).
Regarding claim 14, Friedman teaches reducing mobility with one of the group consisting of binding the agent or entering a more viscous environment (protein-DNA binding) (page 1815, par 1).
Regarding claim 15, Friedman teaches creating a magnetic steady state of altered longitudinal magnetization by repeating a pulse sequence in which each frequency-selective radiofrequency pulse is followed by a small flip angle excitation pulse and spatial encoding of one or more spatial frequencies (Fig. 1, page 1815, par 1).
Regarding claim 16, Friedman teaches that wherein the small pulse flip angle is at an Ernst angle or less to optimize signal to noise ratio and limit the simultaneously occurring effects of Magnetization Transfer Contrast (MTC) to allow visualization of the exchange-relayed NOE contrast (Fig. 1, page 1815, par 1).
Regarding claim 17, modified Friedman teaches detection of the frequency dependent water reduction monitoring of the water reduction of at one or more labeling frequencies including the frequencies of one or more non-exchangeable proton groups in which a reduction in the water signal is due to transfer of NOE labels to the frequency dependent water signal in a manner relayed through other non-exchangeable nuclei (including protons) to the exchangeable protons (page 1815, par 1);

Regarding claim 18, Friedman teaches using the bottom part  of the direct water saturation to allow a determination of the water frequency shifts on a voxel by voxel basis and shift these frequencies so that all voxels have the same water center frequency (for MRI using frequency transfer) (page 1815, par 1).
Regarding claim 19, Friedman does not specifically teach that wherein the step of performing analysis is a Lorentzian difference analysis further comprising a voxel-by-voxel fitting with a Lorentzian lineshape using a subset of frequencies of about+/- 1 ppm around the water frequency based on frequency-dependent direct water saturation and voxel-by-voxel subtracting this Lorentzian lineshape from the frequency dependent total saturation spectrum to determine an exchange-relayed NOE effect and generating an image of the exchange-relayed NOE effect. However, Van Zijl teaches that the step of performing analysis is a Lorentzian difference analysis further comprising a voxel-by-voxel fitting with a Lorentzian lineshape using a subset of frequencies of about+/- 1 ppm around the water frequency based on frequency-dependent direct water saturation and voxel-by-voxel subtracting this Lorentzian lineshape from the frequency dependent total saturation spectrum to determine an exchange-relayed NOE effect and generating an image of the exchange-relayed NOE effect (par [0026][0033]). At time of the invention it would have been obvious to one of ordinary skill in the art to fit with a Lorentzian lineshape using a subset of frequencies based on frequency-dependent direct water saturation and subtracting this from the frequency dependent total saturation spectrum to determine an exchange-relayed NOE effect, because Van Ziijl teaches that it is believed that the symmetric Z-spectrum should have a generally Lorentzian shape (par [0026]).
Regarding claim 20, Friedman teaches that wherein the step of performing analysis further comprises monitoring a water saturation at a single predetermined frequency for the protons to have multiple proton frequencies (Fig. 1, page 1813, par 1).

Regarding claim 23, Friedman teaches using an effect on the water signal of the contrast agents to monitor concentration of the agent or of cells containing the agent (page 1815, par 0).
Regarding claim 24, Friedman teaches using the effect of the water signal to monitor one of the group consisting of binding and reaction kinetics (page 1815, par 1).
Regarding claim 26, Friedman teaches MRI (page 1815, par 1). MRI is an image (MRI) consists of one of the group of one dimensional, two-dimensional or three-dimensional.
Regarding claim 27, Friedman teaches MRI (page 1815, par 1). MRI is normally on tissue consists of one of the group of cells, interstitial space or body fluids.
Regarding claim 28, Friedman teaches that wherein the resonance frequency range of the protons with finite linewidth in diamagnetic compounds is in a range of approximately 10-12 ppm around the water proton frequency (Fig. 1).
Regarding claim 30, Zijl teaches fitting of the z-spectrum using a model of the mobile macromolecular and water proton pools with or without MTC contributions, for instance but not limited to using the Bloch Equations (par [0026]).
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Van Zijl as applied to claims 1-5, 7-21, 23-24, 26-28 and 30, and further in view of Ward et al. (Magnetic Resonance in Medicine, 2000) (Ward).
Regarding claim 22, Friedman does not specifically teach using an exchange-relayed NOE water signal intensity to monitor pH based on changes in exchange rate with pH. However, Ward teaches using an exchange-relayed NOE water signal intensity to monitor pH based on changes in exchange rate with pH (title). At time of the invention, it would have been obvious to one of ordinary skill in the art to use an exchange-relayed NOE water signal intensity to monitor pH based on changes in exchange rate with pH, in order to obtain pH information.
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Van Zijl as applied to claims 1-5, 7-21, 23-24, 26-28 and 30, and further in view of Kaur et al. (International Journal of Pharmaceutics, 2004) (Kaur).
Regarding claim 25, while modified Friedman teaches using exchange-relayed-NOE (ER-NOE) for MRI (page 1815, par 1), Friedman does not specifically teach using ER-NOE to monitor one of the group consisting of cell delivery in the vesicles and drug delivery in the vesicles. However, Kaur teaches drug delivery in the vesicles. Kaur teaches that “Drug enclosed in the lipid vesicles allows for an improved solubility and transport through the cornea (Table 1)” (page 4, par 1). “Vesicular systems not only help in providing prolonged and controlled action at the corneal surface but also help in providing controlled ocular delivery by preventing the metabolism of the drug from the enzymes present at the tear/corneal epithelial surface. Moreover, vesicles offer a promising avenue to fulfill the need for an ophthalmic drug delivery system that has the convenience of a drop, but will localize and maintain drug activity at its site of action.” (page 4, par 2). At time of the invention it would have been obvious to one of ordinary skill in the art to monitor drug delivery in the vesicles, in order to monitor the drug delivery.
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman in view of Van Zijl as applied to claims 1-5, 7-21, 23-24, 26-28 and 30, and further in view of Elmaleh et al. (US 2005/01360080 (Elmaleh).
Regarding claim 29, Friedman does not specifically teach that wherein the resonance frequency range of the protons with finite linewidth in paramagnetic compounds may be anywhere in a range of ± 100 ppm around the water proton resonance. Elmaleh teaches that wherein the resonance frequency range of the protons with finite linewidth in paramagnetic compounds may be anywhere in a range of ± 100 ppm around the water proton resonance (par [0021]). At time of the invention it would have been obvious to one of ordinary skill in the art to use paramagnetic compounds as contrast agent, in order to enhance the contrast of the image.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.
Applicant argues that “Friedman does not disclose a pulse sequence that builds up a magnetic steady state and does not disclose resultant limited magnetization transfer effects. Friedman also does not disclose the analysis of the frequency dependent water reduction using a fitting of direct water saturation in the production of an image or spectrum of the subject. In contrast, Friedman states that “[tjhrough the FLEX approach, this latter detection can be achieved without the need for either proton saturation or additional post-processing to separate the agent signals from background signals due to direct water saturation or interfering slower magnetization-transfer effects.” See e.g. Friedman, Page 1813, Paragraph 1.” (remark, page 12).
This argument is not persuasive. The pulse sequence of Friedman is shown in Fig. 1 above. The n repeating pulses in the sequence builds up a magnetic steady state which results in magnetization transfer effects. Thus, Friedman teaches performing a magnetic labeling MRI experiment on exchangeable protons of molecules with resonances of finite linewidth in the MR proton spectrum, wherein a pulse sequence of the magnetic labeling MRI experiment builds up a magnetic steady state which results in limited magnetization transfer effects, such that exchange effects of the exchangeable protons are directly visualizable (by the reduction of water peak) (Fig. 1, page 1813, par 2).
Friedman teaches that “This editing property of FLEX should be ideally suited to the study of dynamic regions of nucleic acids and proteins where amide, amino, and imino groups move rapidly between a closed solvent-inaccessible state and an exposed state where exchange occurs. Another potential application is enhanced detection of exchange-relayed nuclear Overhauser effects through the water signal, which would require the excitation for the labeling period to include protons in spatial proximity to the exchangeable protons.” (page 1815, par 1). Here, the protons in spatial proximity to the exchangeable protons are non-exchangeable protons. Thus, Firedman envisages and fairly suggest to one of ordinary skill in the art to perform a magnetic labeling MRI experiment on non-exchangeable protons with resonances of finite linewidth of in spatial proximity to the exchangeable protons in the MR proton spectrum; waiting for intramolecular nuclear overhauser enhancement (NOE) effects to occur between the non-exchangeable protons and exchangeable protons in the same molecule (in spatial proximity) during the magnetic steady state; monitoring a reduction in a water signal due to a relayed transfer of NOE labels to the water signal in a manner relayed through the exchangeable protons at one or more labelling frequencies; and performing analysis of the frequency dependent water reduction to produce an image or spectrum of the subject or sample, in order to detect non-exchange protons with resonance of finite linewidth and their image or spectrum in the subject or sample.
Fiedman does not specifically teach using a fitting of direct water saturation to produce an image or spectrum of the subject or sample. However, in the analogous art of chemical exchange saturation transfer, Van Zijl teaches using a fitting of direct water saturation to produce an image or spectrum of the subject or sample (par [0025][0026]). At time of the invention it would have been obvious to one of ordinary skill in the art to using a fitting of direct water saturation to produce an image or spectrum of the subject or sample, because Van Ziijl teaches that spectrum of the subject or sample are dominated by direct water saturation effects (par [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/XIAOYUN R XU, Ph.D./
 Primary Examiner, Art Unit 1797